Citation Nr: 0012167	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative excisions of multiple lipomas to the forearms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
post operative excision of multiple lipomas to both forearms 
and assigned a 10 percent rating.  Thereafter, the veteran 
perfected a timely administrative appeal which specifically 
challenged the assignment of a 10 percent evaluation for that 
disability.

As will be discussed below, the Board believes that the issue 
of a separate rating under Diagnostic Code 7804 for the 
postoperative excisions of multiple lipomas to the right and 
left forearms may be reasonably inferred from the evidence of 
record.  Therefore, the Board will consider this matter in 
the context of the current appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected postoperative excisions 
of multiple lipomas to the forearms is manifested by scars to 
both forearms that are tender.

3.  The scars on the left forearm are separate and distinct 
from the scars on the right forearm.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
tender scars of the left forearm, as a residual of 
postoperative excisions of multiple lipomas, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.25, 4.118 Diagnostic Codes 7804, 7819 (1999); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

2.  The criteria for a separate 10 percent evaluation for 
tender scars of the right forearm, as a residual of 
postoperative excisions of multiple lipomas, are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.25, 4.118 
Diagnostic Codes 7804, 7819; Esteban v. Brown, supra.

3. The criteria for an evaluation in excess of 10 percent for 
tender scars of the left forearm, as a residual of 
postoperative excisions of multiple lipomas, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.25, 4.118 
Diagnostic Codes 7804, 7819.

4. The criteria for an evaluation in excess of 10 percent for 
tender scars of the right forearm, as a residual of 
postoperative excisions of multiple lipomas, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.25, 4.118 
Diagnostic Codes 7804, 7819.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection in an August 1994 
decision of the RO for postoperative excisions of multiple 
lipomas to the forearms.  That decision noted that the 
veteran had been treated for subcutaneous nodules, diagnosed 
as lipomas, involving the forearms during service.  A general 
surgical note indicates that he underwent excision of nodules 
in November 1993 from his right arm, right chest wall, left 
arm and epigastric area.  Following the surgery he was doing 
well without problems.  Examination showed the incisions were 
clean without signs or symptoms of infection.  Pathology 
identified the nodules as lipomas.  Additional nodules were 
removed from his back in February 1994.  In March 1994, the 
veteran complained of pain in his upper extremities secondary 
to two additional lipomas.  Physical examination revealed two 
lipomas, one on each forearm, approximately one centimeter in 
diameter which were minimally tender without erythema.  He 
was also noted to be status post excision of three lipomas on 
both forearms.  He was scheduled for further removal of the 
two additional lipomas.  

In December 1994, the veteran was provided a VA compensation 
and pension examination of his scars and skin.  Examination 
of the skin showed scars on the upper extremities that 
measured 2 centimeters and which were linear and well healed.  
Although he complained of some pain and local tenderness, 
there was no keloid formation, inflammation or discoloration.  
The diagnoses were (1) scars, multiple, surgical, traumatic 
and symptomatic, and (2) history of multiple lipoma.  

Another VA skin examination was conducted in May 1995.  
Examination of the left arm showed a 5 centimeter linear, 
healed scar and a 1 centimeter oval scar just below that.  
Keloid formation, inflammation and limitation of function 
were noted as "none."  The diagnoses were (1) scars, 
traumatic, multiple, symptomatic, and (2) surgical scars.

Applicable Law and Regulations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10.

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. at 261-62 (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.


Analysis

The veteran's service-connected postoperative excisions of 
multiple lipomas to the forearms are currently rated as a 
single disability under 38 C.F.R. § 4.118, Diagnostic Code 
7819 for benign new skin growths, which are rated as scars 
and for disfigurement.  A 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. 4.118, Diagnostic Code 
7804 (1999).  Based on his complaints of local tenderness and 
the medical diagnoses of symptomatic scars, as shown on the 
most recent reports of VA examination performed in 1994 and 
1995, the Board finds it reasonable to conclude that the 
appellant's disability picture more nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 7804.  
38 C.F.R. §§ 4.3, 4.7; see also Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding the Board's selection of a 
diagnostic code in a particular case may not be set aside 
unless "such selection is 'arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law'").  
To obtain a higher rating, he would have to show a 
sufficiently disfiguring scar on the face, head or neck, or a 
scar of sufficient area resulting from third degree burns.  
38 C.F.R. 4.118, Diagnostic Codes 7800, 7801 (1999).  A 
higher rating might also be available for limitation of 
function of the part of the body affected by the scar.  38 
C.F.R. Part 4.118, Diagnostic Code 7805 (1999).  The 
objective medical evidence does not show, nor does the 
veteran even allege, that the scars are disfiguring or that 
they cause any functional limitation, which is required for a 
higher evaluation.  As such the veteran's claim for an 
evaluation in excess of 10 percent is not warranted.

The Board notes that the veteran was originally rated under 
Diagnostic Code 7806, apparently based on the instructions 
following Diagnostic Code 7819 which note that unless 
otherwise provided, diagnostic codes 7807 through 7819 are to 
be rated as for eczema under Diagnostic Code 7806 dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  Diagnostic Code 7806, provides 
that eczema "with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area," is rated 
as noncompensable.  A 10 percent evaluation is warranted 
where the symptoms include "exfoliation, exudation or 
itching, if involving an exposed surface or extensive area."  
A higher, or 20 percent evaluation, is warranted where the 
exudation or itching is constant, the lesions extensive, or 
there is marked disfigurement.  38 C.F.R. § 4.118.  A 10 
percent evaluation was assigned by the RO based on the 
"extensive area" covered by the lesions.  However, 
notwithstanding the fact that Diagnostic Code 7819 specifies 
that benign new skin growths are to be rated as scars or 
disfigurement, a 10 percent evaluation under Diagnostic Code 
7806 would not be appropriate without evidence of 
"exfoliation, exudation or itching," none of which are 
shown in this case.  The Board finds that he is therefore 
more properly and appropriately rated for tenderness of the 
scars on his arms as the only symptom of his disability.  See 
Butts v. Brown, supra. 

As indicated above, the Board finds that the evidence of 
record reasonably infers that there is also a claim for a 
separate evaluation for the tender scars on the left and 
right forearms under Diagnostic Code 7804, in light of 
Esteban, supra.  See also Robinette v. Brown, 8 Vet. App. 69 
(1995); Akles v. Derwinski, 1 Vet. App. 118 (1991).  VA is 
obligated to consider all issues reasonably inferred by the 
evidence of record, even if such issues are not directly 
raised by the veteran.  See Douglas v. Derwinski, 2 Vet. 
App. 435, 438-40 (1992) (citations omitted).

In this context, as the Board finds the veteran more 
appropriately rated for his scars, he may properly be rated 
for the scars to his left and right forearms as separate and 
distinct disabilities without violating the rule against 
pyramiding.  See Esteban, 6 Vet. App. at 261-62 (unless 
otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately); 38 C.F.R. § 4.14.  Therefore, while the 
evidence does not show entitlement to an evaluation greater 
than 10 percent for the scars on each forearm, a separate 10 
percent rating for each forearm is appropriate by treating 
his disability as two separate, non-overlapping, 
disabilities.

The Board has noted the argument that because the most recent 
VA examination was more than five years ago, in December 
1994, it is too old to rate the veteran's disabilities and 
another examination should be scheduled.  It is well 
established that where the veteran claims a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination" in order to 
fulfill its duty to assist.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  However, in this case there is no assertion 
that the veteran's postoperative excisions of multiple 
lipomas to the forearms has worsened since the last 
examination, and no evidence in the more recent medical 
records of treatment for symptoms of this disability.  As 
such, the Board can see no reason to comply with a request 
for another examination, and no basis to support the claim 
that the December 1994 examination does not accurately 
reflect his current level of disability.

The preponderance of the evidence of record, at any time 
since the veteran's grant of an initial rating, is against a 
disability rating in excess of 10 percent for the veteran's 
tender scars as a residual of lipoma excision of the left 
forearm, and is against a disability rating in excess of 10 
percent for tender scars as a residual of lipoma excision of 
the right forearm.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as noted above, while the veteran is now being rated 
for the tender scars to each arm as separate and distinct 
manifestations of his postoperative excisions of multiple 
lipomas to the forearms, and while higher evaluations have 
been denied the scars to each forearm, this decision results 
in an award of a higher combined disability evaluation and 
thus results in a favorable decision to the veteran.  
38 C.F.R. § 4.25(a).  Accordingly, the Board concludes the 
veteran has not been prejudiced by its action to assign 
separate ratings in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).



ORDER

A separate 10 percent evaluation for tender scars of the left 
forearm, as a residual of postoperative excisions of multiple 
lipomas, is granted, subject to the law and regulations 
governing the payment of monetary awards.  

A separate 10 percent evaluation for tender scars of the right 
forearm, as a residual of postoperative excisions of multiple 
lipomas, is granted, subject to the law and regulations 
governing the payment of monetary awards.  

An evaluation in excess of 10 percent for tender scars of the 
left forearm, as a residual of postoperative excisions of 
multiple lipomas, is denied.

An evaluation in excess of 10 percent for tender scars of the 
right forearm, as a residual of postoperative excisions of 
multiple lipomas, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

